PER CURIAM:
Defendants-Appellants Dexter Conaway and Linda Lewis, employees at the Jeff Davis County Jail, bring this interlocutory appeal of the district court’s order denying them summary judgment in Plaintiff-Ap-pellee Mike Walsh’s 42 U.S.C. § 1983 action alleging they were deliberately indifferent to Walsh’s serious medical need. After review of the record and briefs, the Court concludes the Defendants-Appellants have not shown reversible error in the district court’s denial of summary judgment based on qualified immunity.
AFFIRMED.